DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Species I. Drawn to Figs. 2A-2C, detecting a user’s hyperglycemic event, detecting the location of a mobile device associated with the user, and providing additional information relating to the intake of food.
Species II: Drawn to Figs-3A-3C, detecting when diabetic medical product supply is below a threshold, detecting a diabetic event, detecting the location of a mobile device associated with the user, and providing information on medical treatment facilities and their corresponding supply of said diabetic medial product. 
The species are independent or distinct because Species I is directed towards providing food as a function of detection of a diabetic event, and Species II is directed towards providing medical care as a function of detection of a diabetic event. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species of patentably indistinct species require a different field of search: Species I is directed towards G16H 20/60 (relating to nutrition control), while Species II is directed towards G16H 20/10 (relating to drugs or medications).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Ross Alexander on 03/01/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Claim 16-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/10/2021.
Specification
The disclosure is objected to because of the following informalities: 
In [0092], “…in connection with the soft drink 438, In some embodiments…” should read “…in connection with the soft drink 438. In some embodiments…”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the location of the mobile device comprises a floor of a building on which the mobile device is located”. It is unclear if this is the case when the location is determined to be inside the home, when the location is determined to be outside the home, or in both scenarios. For the purposes of substantive examination, it is presumed the location of the mobile device comprises a floor of a building on which the mobile device is located regardless of whether the location is determined to be inside the home or outside the home.
Claim 7 recites the limitation “comparing the images of the carb-related food items in the refrigerator with other images of carb-related food items”. It is unclear if these “other images of carb-related food items” are other carb-related food items in the refrigerator (i.e., the same set of images) or images of carb-related food items from another source (i.e., a different set of images). For the purposes of 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 recites a method which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, detecting, via information gathered from a blood glucose monitoring device, a hypoglycemic event associated with a user encompasses the user manually/mentally observing readings from a glucose monitoring device. Similarly, detecting a location of a mobile device associated with the user during the hypoglycemic event, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally detecting a location of a mobile device associated with the user during the hypoglycemic event. Similarly, displaying, on the mobile device, a plurality of carb-related food items or locations of a predefined source of carbohydrates, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally entering data into a generic electronic device to be displayed. This judicial exception is not integrated into a practical application because there are only two additional element (s) recited in the claim beyond the judicial exceptions but they are not sufficient to amount to significantly more than the judicial exception. For example, wherein the plurality of carb-related food items are displayed in order of glycemic index or wherein the locations of the predefined source of carbohydrates are displayed in order of travel time proximity don’t amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or 
Claim 2 recites location detecting technologies for the mobile device. These location detecting technologies do not add more than insignificant extra-solution activity to the judicial exception of Claim 1, as they are incidental to the primary process and are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 3 recites wherein the location of the mobile device comprises a floor of a building on which the mobile device is located, and wherein the locations of the predefined source of carbohydrates outside of the home comprise a location of a vending machine. These additional elements do not add more than insignificant extra-solution activity to the judicial exception of Claim 1, as they are incidental to the primary process and are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 4 recites wherein the location of the mobile device comprises a latitude and longitude of the mobile device, a street address, or a user-friendly location name. As detecting a location of a mobile device wherein the location of the mobile device comprises a latitude and longitude of the mobile device, a street address, or a user-friendly location name can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 5 recites wherein each of the locations of the predefined source of carbohydrates are displayed with at least one of an establishment name, a latitude and longitude, an indoor identifier, an outdoor identifier, a user-friendly location name, a picture, an indication of public accessibility, or a map. As detecting the location of a predefined source of carbohydrates wherein each of the locations of the predefined source of carbohydrates are displayed with at least one of an establishment name, a latitude and longitude, an indoor identifier, an outdoor identifier, a user-friendly location name, a picture, an indication of public accessibility, or a map can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 6 recites receiving a UPC code associated with at least one of the plurality of carb-related food items that indicates the glycemic index of the at least one of the plurality of carb-related food items. As receiving a UPC code associated with at least one of the plurality of carb-related food items that indicates the glycemic index of the at least one of the plurality of carb-related food items can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 7 recites receiving, from a refrigerator comprising a camera, images of the carb-related food items in the refrigerator; comparing the images of the carb-related food items in the refrigerator with other images of carb-related food items; and wherein the displaying of the plurality of carb-related food items comprises: displaying the images of the carb-related food items in the refrigerator in response to a threshold level of similar features being detected between the images of the carb-related food items in the refrigerator and the other images of carb-related food items. Receiving, from a refrigerator comprising a camera, images of the carb-related food items in the refrigerator can be performed in the mind. Comparing the images of the carb-related food items in the refrigerator with other images of carb-related food items can also be performed in the mind. Finally, displaying the images of the carb-related food 
Claim 8 recites wherein the receipt of the at least one image of the carb-related food items in the refrigerator indicates the detection of the carb-related food items by a camera of the refrigerator. As receiving at least one image of the carb-related food items in the refrigerator can be performed in the mind, and the receiving of the at least one image of the carb-related food items in the refrigerator in the mind can indicate the detection of the carb-related food items by a camera of the refrigerator, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 9 recites wherein the carb-related food items in the refrigerator are displayed on the mobile device with at least one of a name, a photo, or a location in the refrigerator, and wherein the carb-related food items purchased within the predefined period of time are displayed on the mobile device with at least one of a name or a photo.. These additional elements do not add more than insignificant extra-solution activity to the judicial exception of Claim 1, as they are incidental to the primary process and are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g).  Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 10 recites receiving hours of operation for the locations of the predefined source of carbohydrates outside the home; and displaying a subset of the locations of the predefined source of 
Claim 11 recites receiving an accepted form of payment at the locations of the predefined source of carbohydrates outside the home; and displaying a subset of the locations of the predefined source of carbohydrates outside the home that accept at least one predefined form of payment. As receiving an accepted form of payment at the locations of the predefined source of carbohydrates outside the home, and displaying a subset of the locations of the predefined source of carbohydrates outside the home that accept at least one predefined form of payment can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 12 recites receiving an indication of the locations of the predefined source of carbohydrates outside the home that sell non-diet beverages; and displaying a subset of the locations of the predefined source of carbohydrates outside the home that sell the non-diet beverages. As receiving an indication of the locations of the predefined source of carbohydrates outside the home that sell non-diet beverages, and displaying a subset of the locations of the predefined source of carbohydrates outside the home that sell the non-diet beverages can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 13 recites receiving an indication of a user selection of a mode of transportation, wherein the locations of the predefined source of carbohydrates outside of the home are displayed in the order of travel time proximity based on the mode of transportation. As receiving one’s own or someone else’s indication of a user selection of a mode of transportation, wherein the locations of the predefined source of carbohydrates outside of the home are displayed in the order of travel time proximity based on the mode of transportation can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 14 recites displaying the locations of the predefined source of carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index. As displaying the locations of the predefined source of carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index can be performed in the mind or entered into a generic electronic device, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 15 recites receiving an indication of a user selection of one of the locations of the predefined source of carbohydrates; and providing the selected one of the locations of the predefined source of carbohydrates to a map application on the mobile device for guiding the user from the location of the mobile device to the selected one of the locations. As receiving an indication of one’s own or someone else’s user selection of one of the locations of the predefined source of carbohydrates; and providing the selected one of the locations of the predefined source of carbohydrates to a map application on the mobile device for guiding the user from the location of the mobile device to the selected one of the locations can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no 
Claim 25 recites a mobile device and a processor configured to perform a method, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. . For example, detecting, via information gathered from a blood glucose monitoring device, a hypoglycemic event associated with a user encompasses the user manually/mentally observing readings from a glucose monitoring device. Similarly, detecting a location of a mobile device associated with the user during the hypoglycemic event, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally detecting a location of a mobile device associated with the user during the hypoglycemic event. Similarly, displaying, on the mobile device, a plurality of carb-related food items or locations of a predefined source of carbohydrates, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally entering data into a generic electronic device to be displayed.  This judicial exception is not integrated into a practical application because the additional element (s) recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. For example, wherein the plurality of carb-related food items are displayed in order of glycemic index or wherein the locations of the predefined source of carbohydrates are displayed in order of travel time proximity don’t amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h) Furthermore, the recitation of the additional elements of the display and processor do not amount to more than a recitation of the words "apply it" (or an equivalent) or than Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). There are no inventive concepts recited because the mobile device is claimed in a general sense, and its involvement amounts to no more than insignificant extra-solution activity. See MPEP 2106.05(b).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claim 26 recites location detecting technologies for the mobile device. These location detecting technologies do not add more than insignificant extra-solution activity to the judicial exception of Claim 25, as they are incidental to the primary process and are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 27 recites wherein the location of the mobile device comprises a floor of a building on which the mobile device is located, and wherein the locations of the predefined source of carbohydrates outside of the home comprise a location of a vending machine. These additional elements do not add more than insignificant extra-solution activity to the judicial exception of Claim 25, as they are incidental to the primary process and are merely a nominal or tangential addition to the claim. See MPEP 
Claim 28 recites wherein the location of the mobile device comprises a latitude and longitude of the mobile device, a street address, or a user-friendly location name. As detecting a location of a mobile device wherein the location of the mobile device comprises a latitude and longitude of the mobile device, a street address, or a user-friendly location name can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 29 recites receiving at least one image of the carb-related food items in the refrigerator, wherein the receipt of the at least one image of the carb-related food items in the refrigerator indicates the detection of the carb-related food items by a camera of the refrigerator. Receiving at least one image of the carb-related food items in the refrigerator can be performed in the mind. As the receiving of the at least one image of the carb-related food items in the refrigerator in the mind can indicate the detection of the carb-related food items by a camera of the refrigerator, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 30 recites wherein the carb-related food items in the refrigerator are displayed on the mobile device with at least one of a name, a photo, or a location in the refrigerator, and wherein the carb-related food items purchased within the predefined period of time are displayed on the mobile device with at least one of a name or a photo.. These additional elements do not add more than insignificant extra-solution activity to the judicial exception of Claim 25, as they are incidental to the primary process and are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g).  Furthermore, there are 
Claim 31 recites receiving an indication of the locations of the predefined source of carbohydrates outside the home that sell non-diet beverages; and displaying a subset of the locations of the predefined source of carbohydrates outside the home that sell the non-diet beverages. As receiving an indication of the locations of the predefined source of carbohydrates outside the home that sell non-diet beverages, and displaying a subset of the locations of the predefined source of carbohydrates outside the home that sell the non-diet beverages can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 32 recites displaying the locations of the predefined source of carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index. As displaying the locations of the predefined source of carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index can be performed in the mind or entered into a generic electronic device, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 33 recites receiving an indication of a user selection of one of the locations of the predefined source of carbohydrates; and providing the selected one of the locations of the predefined source of carbohydrates to a map application on the mobile device for guiding the user from the location of the mobile device to the selected one of the locations. As receiving an indication of one’s own or someone else’s user selection of one of the locations of the predefined source of carbohydrates; and providing the selected one of the locations of the predefined source of carbohydrates to a map application 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 9-15, 25-26, 28, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al  (U.S. Patent Application No. 2014/0012117, cited in applicant 04/11/2019 IDS, hereinafter Mensinger) in view of Mayou et al (U.S. Patent Application No. 2015/0118658, cited in applicant 04/11/2019 IDS, hereinafter Mayou), as evidenced by Smolko et al (U.S. Patent Application No. 2011/0217378, hereinafter Smolko).
Regarding Claim 1, Mensinger discloses
A method comprising: 

detecting a location of a mobile device associated with the user during the hypoglycemic event (Step B900, Fig. 9; “The CGM module 208 may receive further inputs at block B900 from the location interface of the user's current location”, [0128]); 
displaying, on the mobile device (“The CGM module 208 then produces an output at block B904, which may be, for example, an output to a display 222 of the smartphone 202…”, [0128]) in response to the location of the mobile device being outside of the home of the user (Step B904 is based on Step B902, which processes the location of the user), locations of a predefined source of carbohydrates outside of the home (“The CGM module 208 may further receive inputs…of…nearby locations where food can be obtained”, [0128]; “…that shows the user where to obtain food”, [0128]) that are within a predefined distance of the location of the mobile device (“nearby locations”, [0128]; this implied the locations must be within a certain distance to be considered “nearby”).  
Mensinger discloses the claimed invention except for expressly disclosing displaying, on the mobile device in response to the location of the mobile device being at a home of the user, a plurality of carb-related food items in a refrigerator or purchased within a predefined period of time, wherein the plurality of carb-related food items are displayed in order of glycemic index; and 
wherein the locations of the predefined source of carbohydrates are displayed in order of travel time proximity from the location of the mobile device.
However, Mayou teaches displaying, on the mobile device (“The process 400 shown in FIG. 4 may be implemented in whole or in part using a continuous monitoring system such as the devices shown and described in FIG. 1” [0126]; Fig. 1 shows an mobile device 18, which can display reports, notifications, or information related to the methods described, [0056]) a plurality of carb-related food items in a refrigerator or purchased within a predefined period of time (“The suggestion may also include 
Smolko teaches hypoglycemia symptoms to generally take place suddenly ([0072]). The only way to combat a sudden onset of symptoms is a quick treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Mensinger with wherein the locations of the predefined source of carbohydrates are displayed in order of travel time proximity from the location of the mobile device.
Regarding Claim 2, modified Mensinger discloses the method of claim 1, wherein the location of the mobile device is detected via global positioning system (GPS) signals (“examples of location 
Regarding Claim 4, modified Mensinger discloses the method of claim 1, wherein the location of the mobile device comprises a latitude and longitude of the mobile device (“examples of location modules include a global positioning system (GPS) receiver…”, [0126]; GPS systems use latitude and longitude), a street address, or a user-friendly location name.  
Regarding Claim 5, modified Mensinger discloses the method of claim 4, wherein each of the locations of the predefined source of carbohydrates are displayed with at least one of an establishment name, a latitude and longitude, an indoor identifier, an outdoor identifier, a user-friendly location name, a picture, an indication of public accessibility, or a map (“The CGM module 208 … may provide turn-by-turn directions after the user selects a destination from …a map”, [0128]).
Regarding Claim 9, modified Mensinger discloses the method of claim 1, wherein the carb-related food items in the refrigerator are displayed on the mobile device (Mayou teaches a mobile device displaying the output of the Fig. 4 method, [0056]) with at least one of a name (Mayou teaches “possible snacks based on information from a smart refrigerator regarding the available food items in the refrigerator”; this can be indicated by a name), a photo, or a location in the refrigerator, and wherein the carb-related food items purchased within the predefined period of time are displayed on the mobile device with at least one of a name or a photo. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mensinger, with the naming of Mayou, because this is already part of the modification of Mensinger, as explained in Claim 1 above.
Regarding Claim 10, modified Mensinger discloses the method of claim 1. Modified Mensinger discloses the claimed invention except for expressly disclosing receiving hours of operation for the locations of the predefined source of carbohydrates outside the home; and displaying a subset of the locations of the predefined source of carbohydrates outside the home that are currently opened based on the hours of operation.  However, Smolko teaches hypoglycemia symptoms to generally take place 
Regarding Claim 11, Modified Mensinger discloses the method of claim 1. Modified Mensinger discloses the claimed invention except for expressly disclosing receiving an accepted form of payment at the locations of the predefined source of carbohydrates outside the home; and displaying a subset of the locations of the predefined source of carbohydrates outside the home that accept at least one predefined form of payment.  However, Smolko teaches hypoglycemia symptoms to generally take place suddenly ([0072]). The only way to combat a sudden onset of symptoms is a quick treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Mensinger with displaying a subset of only the locations that are usable (i.e. accept at least one predefined form of payment), in order for the quick treatment to be possible.
Regarding Claim 12, Modified Mensinger discloses the method of claim 1. Modified Mensinger discloses the claimed invention except for expressly disclosing receiving an indication of the locations of the predefined source of carbohydrates outside the home that sell non-diet beverages; and displaying a subset of the locations of the predefined source of carbohydrates outside the home that sell the non-diet beverages.  However, Smolko teaches hypoglycemia symptoms to generally take place suddenly ([0072]). The only way to combat a sudden onset of symptoms is a quick treatment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Mensinger with displaying a subset of only the locations that are have product capable of providing treatment (i.e. that sell the non-diet beverages), because a quick treatment can only happen if the ingested beverage is capable of providing treatment in the first place.
Regarding Claim 13, modified Mensinger discloses the method of claim 1. Modified Mensinger discloses the claimed invention except for expressly disclosing receiving an indication of a user selection 
Regarding Claim 14, modified Mensinger discloses the method of claim 1. Modified Mensinger discloses the claimed invention except for expressly disclosing displaying the locations of the predefined source of carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index. However, Smolko teaches hypoglycemia symptoms to generally take place suddenly ([0072]). The only way to combat a sudden onset of symptoms is a quick treatment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Mensinger, with displaying the locations of the predefined source of carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index, because a quick treatment can only happen if the ingested meal is capable of providing sufficient treatment at all. 
Regarding Claim 15, modified Mensinger discloses the method of claim 1, further comprising: receiving an indication of a user selection of one of the locations of the predefined source of carbohydrates (“after the user selects a destination from a list…”, [0128]); and providing the selected one of the locations of the predefined source of carbohydrates to a map application on the mobile device (“…and/or by selecting an icon on a map…”, [0128]) for guiding the user from the location of the mobile device to the selected one of the locations (“and may provide turn-by-turn directions…”, [0128]).
Regarding Claim 25, Mensinger discloses a mobile device comprising: 
a display (Element 222, Fig. 2); and 
a processor (Element 206 w/ CGM module in element 212) configured to: 
detect a hypoglycemic event associated with a user (Steps B902, Fig. 9; “The CGM module 208 processes the input at block B902, which may comprise comparing it to a threshold value. If the EGV is lower than the threshold value, indicating that the user has low blood glucose, or may soon have low blood glucose…”, [0128]); 
detect a location of the mobile device during the hypoglycemic event (Step B900, Fig. 9; “The CGM module 208 may receive further inputs at block B900 from the location interface of the user's current location”, [0128]); 
display, on the display (“The CGM module 208 then produces an output at block B904, which may be, for example, an output to a display 222 of the smartphone 202…”, [0128]) in response to the location of the mobile device being outside of the home of the user (Step B904 is based on Step B902, which processes the location of the user), locations of a predefined source of carbohydrates outside of the home (“The CGM module 208 may further receive inputs…of…nearby locations where food can be obtained”, [0128]; “…that shows the user where to obtain food”, [0128]) that are within a predefined distance of the location of the mobile device (“nearby locations”, [0128]; this implied the locations must be within a certain distance to be considered “nearby”).
Mensinger discloses the claimed invention except for expressly disclosing the processor being configured to display, via the display in response to the location of the mobile device being at a home of a user of the mobile device, a plurality of carb-related food items in a refrigerator or purchased within a predefined period of time, wherein the plurality of carb-related food items are displayed in order of glycemic index; and 
wherein the locations of the predefined source of carbohydrates are displayed in order of travel time proximity from the location of the mobile device.  However, Mayou teaches displaying, on the mobile device (“The process 400 shown in FIG. 4 may be implemented in whole or in part using a 
Regarding Claim 26, modified Mensinger discloses the mobile device of claim 25, wherein the location of the mobile device is detected via global positioning system (GPS) signals (“examples of location modules include a global positioning system (GPS) receiver…”, [0126]), Wi-Fi signals, 
Regarding Claim 28, modified Mensinger discloses the mobile device of claim 25, wherein the location of the mobile device comprises a latitude and longitude of the mobile device (“examples of location modules include a global positioning system (GPS) receiver…”, [0126]; GPS systems use latitude and longitude), a street address, or a user-friendly location name, and wherein each of the locations of the predefined source of carbohydrates are displayed with at least one of an establishment name, a latitude and longitude, an indoor identifier, an outdoor identifier, a user-friendly location name, a picture, an indication of public accessibility, or a map (“The CGM module 208 … may provide turn-by-turn directions after the user selects a destination from …a map”, [0128]).
Regarding Claim 30, modified Mensinger discloses the mobile device of claim 25, wherein the processor is configured to display the carb-related food items in the refrigerator (Mayou teaches a mobile device displaying the output of the Fig. 4 method, [0056]) with at least one of a name (Mayou teaches “possible snacks based on information from a smart refrigerator regarding the available food items in the refrigerator”; this can be indicated by a name), a photo, or a location in the refrigerator, and wherein the processor is configured to display the carb-related food items purchased within the predefined period of time with at least one of a name or a photo. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mensinger, with the naming of Mayou, because this is already part of the modification of Mensinger, as explained in Claim 1 above.
Regarding Claim 31, modified Mensinger discloses the mobile device of claim 25. Modified Mensinger discloses the claimed invention except for expressly disclosing wherein the processor is further configured to: receive an indication of the locations of the predefined source of carbohydrates outside the home that sell non-diet beverages; and display, via the display, a subset of the locations of the predefined source of carbohydrates outside the home that sell the non-diet beverages.  However, Smolko teaches hypoglycemia symptoms to generally take place suddenly ([0072]). The only way to combat a 
Regarding Claim 32, modified Mensinger discloses the mobile device of claim 25. Modified Mensinger discloses the claimed invention except for expressly disclosing wherein the processor is further configured to: display the locations of the predefined source of carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index. However, Smolko teaches hypoglycemia symptoms to generally take place suddenly ([0072]). The only way to combat a sudden onset of symptoms is a quick treatment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the processor configuration of Mensinger, with the processor configured to display the locations of the predefined source of carbohydrates outside of the home in response to the carb-related food items in the refrigerator or purchased within the predefined period of time being below a predefined glycemic index, because a quick treatment can only happen if the ingested meal is capable of providing sufficient treatment at all. 
Regarding Claim 33, modified Mensinger discloses the mobile device of claim 25, wherein the processor is further configured to: receive an indication of a user selection of one of the locations of the predefined source of carbohydrates (“after the user selects a destination from a list…”, [0128]); and provide the selected one of the locations of the predefined source of carbohydrates to a map application on the mobile device (“…and/or by selecting an icon on a map…”, [0128]) for guiding the user from the location of the mobile device to the selected one of the locations (“and may provide turn-by-turn directions…”, [0128]).

Claims 3 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger in view of Mayou, and further in view of Non-Patent Literature (NPL) to Hoyer et al (“Google Brings Maps Indoors”, cited in applicant 04/11/2019 IDS, hereinafter Hoyer) and Scheele et al (International Patent Application No. WO 2007/070454, hereinafter Scheele), as evidenced by Smolko.
Regarding Claim 3, modified Mensinger discloses the method of claim 1.  Modified Mensinger discloses the claimed invention except for expressly disclosing wherein the location of the mobile device comprises a floor of a building on which the mobile device is located, and wherein the locations of the predefined source of carbohydrates outside of the home comprise a location of a vending machine.
However, Hoyer discloses wherein the location of the mobile device comprises a floor of a building (“Maps can include…room names and numbers”, page 2; room numbers can also indicate which floor they are located on) on which the mobile device is located (“these maps will work across all devices, making it especially helpful for mobile users”, page 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mensinger, with the floor-specific location sensing of Hoyer, because this allows for a better fit for health systems, as taught by Hoyer (page 2).
Scheele teaches a vending machine that holds a carb-related food purposed for reducing hypoglycemia (“the compositions described herein can also be packaged and sold in, for example, vending machines”, [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mensinger, with wherein the locations of the predefined source of carbohydrates outside the home include vending machines of Scheele, because vending machines are an easy way to provide presence and access to both public and private sectors who may suffer from hyper and hypo-caloric diseases and disorders, as taught by Scheele ([0070]). 
Regarding Claim 27, modified Mensinger discloses the mobile device of claim 25. Modified Mensinger discloses the claimed invention except for expressly disclosing wherein the location of the mobile device comprises a floor of a building on which the mobile device is located, and wherein the 
Scheele teaches a vending machine that holds a carb-related food purposed for reducing hypoglycemia (“the compositions described herein can also be packaged and sold in, for example, vending machines”, [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of Mensinger, with the locations of the predefined source of carbohydrates outside the home including vending machines of Scheele, because vending machines are an easy way to provide presence and access to both public and private sectors who may suffer from hyper and hypo-caloric diseases and disorders, as taught by Scheele ([0070]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mensinger in view of Mayou, and further in view of Minivielle et al (U.S. Patent Application No. 2018/0232689, hereinafter Minvielle), as evidenced by Smolko.
Regarding Claim 6, modified Mensinger discloses the method of claim 1. Modified Mensinger discloses the claimed invention except for expressly disclosing receiving a UPC code associated with at least one of the plurality of carb-related food items that indicates the glycemic index of the at least one of the plurality of carb-related food items. However, Minvielle teaches receiving a UPC code (“In some embodiments, the computer vision will be utilized to return a UPC (universal purchase code)…”, [0387]) associated with at least one of the plurality of carb-related food items (“…for each nutritional substance 520 identified in an inventory 920…”, [0387]) that indicates the glycemic index of the at least .
Claims 7-8 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger in view of Mayou, and further in view of Oh et al (U.S. Patent Application No. 2018/0335252, hereinafter Oh), as evidenced by Smolko.
Regarding Claim 7, modified Mensinger discloses the method of claim 1 and receiving information about carb-related food items from a refrigerator (see the Claim 1 modification explained above). Modified Mensinger discloses the claimed invention except for expressly disclosing receiving, from a refrigerator comprising a camera, images of the carb-related food items in the refrigerator; comparing the images of the carb-related food items in the refrigerator with other images of carb-related food items; and wherein the displaying of the plurality of carb-related food items comprises: displaying the images of the carb-related food items in the refrigerator in response to a threshold level of similar features being detected between the images of the carb-related food items in the refrigerator and the other images of carb-related food items.  
However, Oh teaches a refrigerator comprising a camera (Element 152, Fig. 1A), which takes images of the carb-related food items in the refrigerator (“a food image photographed by the camera…”, [0086]); comparing the images of the carb-related food items in the refrigerator with other images of carb-related food items (“the controller 110 may recognize a food image photographed by the camera by using a second comparison food image stored in a storage of an external server ”, [0086]); and wherein the displaying of the plurality of carb-related food items comprises: displaying the images of the carb-related food items in the refrigerator in response to a threshold level (“The feature amount of the image may be an area in which a luminance value between consecutive pixels in the image is greater than a set value 
Regarding Claim 8, modified Mensinger discloses the method of claim 1 and receiving information about the carb-related food items from a refrigerator (“The suggestion may also include possible snacks based on information from a smart refrigerator regarding the available food items in the refrigerator”, [0149]). Modified Mensinger discloses the claimed invention except for expressly disclosing receiving at least one image of the carb-related food items in the refrigerator, wherein the receipt of the at least one image of the carb-related food items in the refrigerator indicates the detection of the carb-related food items by a camera of the refrigerator. However, Oh teaches receiving at least one image of the carb-related food items in the refrigerator (“a food image photographed by the camera…”, [0086]), wherein the receipt of the at least one image of the carb-related food items in the refrigerator indicates the detection of the carb-related food items by a camera of the refrigerator (by virtue of seeing the image, a user would know of the detection of the at least one carb-related food items in the refrigerator). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mensinger, with the detection of Oh, because this modification is part of the modification of Claim 7, which is explained above.
Regarding Claim 29, modified Mensinger discloses the mobile device of claim 25. Modified Mensinger discloses the claimed invention except for expressly disclosing wherein the processor is further configured to: 
receive at least one image of the carb-related food items in the refrigerator, wherein the receipt of the at least one image of the carb-related food items in the refrigerator indicates the detection of the carb-related food items by a camera of the refrigerator.  
However, Oh teaches receiving at least one image of the carb-related food items in the refrigerator (“a food image photographed by the camera…”, [0086]), wherein the receipt of the at least one image of the carb-related food items in the refrigerator indicates the detection of the carb-related food items by a camera of the refrigerator (by virtue of seeing the image, a user would know of the detection of the at least one carb-related food items in the refrigerator). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor configuration of Mensinger, with the images and food recognition algorithm of Oh, because there are only a limited number of ways to identify food from a refrigerator (the motivation for which is explained in Claim 1 above), and it would have been obvious to one of ordinary skill in the art to try recognition using images, reference images and comparison to a threshold. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Tang et al (US 2019/0281878), which discloses collecting food information from cameras in a refrigerator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN E. COOPER/               Examiner, Art Unit 3791               

/SEAN P DOUGHERTY/               Primary Examiner, Art Unit 3791